Citation Nr: 0407199	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  99-09 853	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right knee with a history 
of patellar subluxation, tibial tubercle transfer and 
release, status post-operative.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for fatigue, tiredness, 
and lightheadedness due to an undiagnosed illness.

6.  Entitlement to service connection for seasonal allergic 
rhinoconjunctivitis due to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1995 to August 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for degenerative 
arthritis of the right knee, history of patellar subluxation, 
tibial tubercle transfer and release, postoperative and 
assigned a noncompensable (i.e., 0 percent) evaluation 
effective September 21, 1998.  Subsequently, a December 2002 
rating decision increased the evaluation to 10 percent, with 
an effective date of December 20, 2002.  A May 2003 rating 
decision made the 10 percent evaluation effective September 
21, 1998, ruling that the initial, December 20, 2002, 
effective date was clear and unmistakable error.

Most of the claims the veteran has appealed will be dismissed 
because he is withdrawing them.  And as for his remaining 
claim, requesting an initial rating higher than 10 percent 
for his right knee disorder, this claim must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part concerning this claim.




FINDING OF FACT

On January 16, 2004, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that he requests a withdrawal of his appeal as to his 
claims of entitlement to service connection for a left knee 
disorder, hearing loss, tinnitus, fatigue, tiredness, and 
lightheadedness due to an undiagnosed illness, and seasonal 
allergic rhinoconjunctivitis due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2003).  Withdrawal 
may be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204(a) (2003).  If the appeal 
involves multiple issues, the withdrawal must list the issues 
withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).  In his 
January 2004 VA Form 21-4138, Statement in Support of Claim, 
the veteran listed the issues he wanted withdrawn from the 
appeal.  Thus, as to these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review them and they are dismissed.


ORDER

The appeal as to the claims of entitlement to service 
connection for a left knee disability, hearing loss, 
tinnitus, fatigue, tiredness, and lightheadedness due to an 
undiagnosed illness, and seasonal allergic 
rhinoconjunctivitis due to an undiagnosed illness is 
dismissed.


REMAND

The remaining claim at issue concerns the propriety of the 
rating for the veteran's right knee disability.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
filed his September 1998 claim for service connection for his 
right knee disorder, and the RO had issued its initial rating 
decision and March 1999 statement of the case (SOC).  
However, the VCAA applies to claims filed prior to its 
November 9, 2000 effective date if VA had not decided the 
claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its final rating decision and 
its August 2003 supplemental SOC (SSOC).  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).  See also Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002) (distinguishing between VCAA 
application to claims pending before RO or Board, and those 
on appeal before a Court).

The RO's July 2002 letter, while mentioning VA's duty to 
assist and the general type of information the veteran would 
need to support his claim, did not specifically mention the 
VCAA or its application to his right knee disorder claim.  
Moreover, the subsequently issued August 2003 SSOC did not 
list the VCAA implementing regulations.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements).  The SSOC did note that a July 2003 VCAA 
development letter was sent.  However, as indicated in the 
SSOC, this letter specifically referred only to the veteran's 
claims for service connection for a left knee disorder, 
hearing loss, tinnitus, fatigue/tiredness, lightheadedness, 
and seasonal allergic rhinoconjunctivitis.  And these claims 
were dismissed in this decision because they were withdrawn.

Note also that the veteran underwent two VA examinations 
evaluating his right knee disorder, in October 1998 and July 
2002.  On the October 1998 examination report, the examiner 
wrote:  "No medical records or service file were provided 
and thus they were not reviewed."  The July 2002 examiner 
wrote:  "His C-file does not accompany the patient; however, 
his computerized VA medical records have been thoroughly 
reviewed."



In Caffrey v. Brown, 6 Vet. App. 377 (1994), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) stated that a medical 
examination conducted in furtherance of VA's duty to assist 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Medical examiner review of all prior medical records is not 
necessarily required in every case.  See Snuffer v. Gober, 10 
Vet. App. 400, 403-404 (1997) and VAOPGCPREC 20-95 (July 14, 
1995).  But here, its absence from both the October 1998 and 
July 2002 examinations, where the analysis of the severity of 
the right knee disorder in the context of the veteran's prior 
medical history is necessary for a decision as to whether an 
initial 10 percent evaluation was appropriate and whether and 
for what time periods it should have been continued, warrants 
a remand.  Compare Snuffer, 10 Vet. App. at 404 (lack of 
medical examiner review of prior medical records harmless 
because no medical evidence showing either of conditions 
necessary for compensable rating and review would not have 
changed examination findings because condition found 
asymptomatic).  Moreover, although the July 2002 examiner 
indicated that the veteran's computerized medical records 
were "thoroughly reviewed" there is no way to determine the 
specific records to which this statement refers and, 
therefore, which records were actually reviewed.  Thus, the 
examiner's statement did not render the absence of the claims 
file harmless.

Finally, the Board notes that a VA General Counsel precedent 
opinion held that a veteran may receive separate ratings for 
his arthritis with limitation of motion under Diagnostic 
Codes 5003-5010 and for his recurrent subluxation/instability 
under Code 5257.  See VAOPGCPREC 23-97 (July 1997).  Also, 
VAOPGCPREC 9-98 (August 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the veteran have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
his degree of limitation of motion at least meet the criteria 
for a noncompensable (i.e., 0 percent) rating under these 
codes.  As these Diagnostic Codes may be applicable to the 
evaluation of the veteran's right knee disorder at issue, 
they are brought to the attention of the RO.

Accordingly, the veteran's claim for an initial rating higher 
than 10 percent for his right knee disorder is REMANDED to 
the RO for the following development and consideration:

1.  Prior to making any additional 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
inform the veteran of the VCAA and its 
applicability to his claim for an initial 
rating higher 10 percent for his right 
knee disorder.  He should also be 
requested to submit any relevant evidence 
in his possession concerning this claim.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since August 2003, including, but not 
limited to, any additional treatment or 
evaluation he has received relating to 
his right knee at the Buffalo, New York 
and Miami, Florida VA Medical Centers 
(VAMCs).  Any records obtained should be 
associated with the other evidence in the 
claims file.

3.  After any additional records are 
obtained, schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the severity 
of his right knee disorder, and ensure 
that the VA examiner is in possession of 
and has reviewed the claims folder prior 
to the examination.  The examiner should 
conduct all necessary tests and studies.

The examiner should describe the 
condition of the veteran's right knee and 
indicate whether there are any findings 
of ankylosis, subluxation, instability, 
locking, swelling, malunion, nonunion, 
genu recurvatum, or loss of range of 
motion attributable to the service-
connected disability and, if present, the 
severity thereof.  Range of motion should 
be given in degrees, with the standard 
for normal motion being to 140 degrees in 
flexion and 0 degrees of extension.  Any 
instability or subluxation should be 
described as mild, moderate or severe.

The examiner must determine whether the 
right knee exhibits weakened movement, 
premature fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should express an opinion on 
whether pain in the right knee could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

If no opinion can be rendered, please 
explain.

Also, if possible, based on the current 
evaluation and the prior evaluations in 
the claims file, indicate whether 
the right knee disorder has increased in 
severity since September 21, 1998.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claim under all 
applicable law and precedent, including 
VAOPGCPRECs 23-97 and 9-98.  This 
includes determining, where relevant, 
whether a "staged" rating is warranted 
under Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  If the claim 
continues to be denied, send the veteran 
and his representative an SSOC and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



